

Exhibit 10.2
 
Form of Award Notice for Return on Capital Performance Shares under the
National Fuel Gas Company 2010 Equity Compensation Plan
 
 
[date]
 
 
 
 
 
 
Name
Address
Address
 
Dear _________:
 
I am pleased to inform you that on [date of grant] the Compensation Committee
(“Committee”) of the Board of Directors of National Fuel Gas Company (the
“Company”) granted to you (the “Grantee” or “you”) ____ Performance Shares under
the National Fuel Gas Company 2010 Equity Compensation Plan (the “Plan”),
subject to a  Performance Goal related to return on capital, as set forth in
this Award Notice.  Performance Shares are an award, pursuant to Section 9 of
the Plan, constituting units denominated in Common Stock, the number of which
such units may be adjusted over a Performance Cycle based upon the extent to
which Performance Goals have been satisfied. 
The Performance Shares covered by this letter agreement (“Award Notice”) may be
referred to in this Award Notice as “Your ROC Performance Shares.”  The number
of Performance Shares set forth above is referred to in this Award Notice as the
“Target Opportunity.”  The Plan and the Committee’s Administrative Rules
(“Rules”) govern the operation of the Plan, as well as the terms and conditions
of Your ROC Performance Shares, and are incorporated herein by
reference.  Capitalized terms not otherwise defined herein shall have the
meanings set forth for such terms in the Plan or the Rules.
1.    Performance Cycle and Performance Goal
The vesting of Your ROC Performance Shares is subject to a  Performance Goal as
set forth in this Award Notice.  The Performance Cycle for Your ROC Performance
Shares is [start date] through [end date].  Except as otherwise specified in the
Plan or determined by the Committee, and to the extent the Performance Goal has
been achieved, Your ROC Performance Shares shall vest on such date as the
Committee determines the extent to which the Performance Goal has been
achieved.  Such determination date shall be not later than [date].
The Performance Goal upon which any vesting and payment of Your ROC Performance
Shares is conditioned shall be the Total Return on Capital (as defined below) of
the Company



--------------------------------------------------------------------------------



Page 2





over the Performance Cycle relative to the Total Return on Capital of other
companies in the Report Group (as defined below) for the Performance
Cycle.  Total Return on Capital for the Company or any member of the Report
Group shall mean the average of the returns on capital for each twelve month
period corresponding to each of the Company’s fiscal years during the
Performance Cycle, based on the data reported for that company in the Bloomberg
online database (or, if the Bloomberg database ceases to be available, such
alternative publication or service as the Compensation Committee shall
designate) for the following group of companies for which data is available for
the entire Performance Cycle (the “Report Group”):    
AGL Resources Inc.
Atmos Energy Corporation
Cabot Oil & Gas Corporation
Energen Corporation
EQT Corporation
MDU Resources Group Inc.
National Fuel Gas Company
New Jersey Resources Corporation
Northwest Natural Gas Company
Questar Corporation
Range Resources Corporation
SM Energy Company
Southwest Gas Corporation
UGI Corporation
Ultra Petroleum Corporation
Whiting Petroleum Corporation
Notwithstanding the foregoing, in comparing the Company’s performance to that of
the Report Group, the Committee shall adjust the Company’s Total Return on
Capital to include the effect of discontinued operations.  To the extent
reasonably correctible, the Committee shall correct the reported data for a
known error in the reporting of the results of the Company.
The term “Percentile Ranking” as used in this Award Notice in reference to Total
Return on Capital means the percentage determined by dividing:
(A)
the remainder of the Company’s rank within the Report Group for the Performance
Cycle (measured lowest to highest) based on its Total Return on Capital for the
Performance Cycle, minus one (1),

by
(B)
the number of companies (excluding the Company) in the Report Group for that
Performance Cycle.

For purposes of determining the Company’s rank within the Report Group, if the
Company’s Total Return on Capital for a Performance Cycle equals that of another
company in the Report Group, the Company shall be ranked ahead of such other
company.
Your ROC Performance Shares shall vest and payment shall be made on Your ROC
Performance Shares to the extent the Company achieves the Percentile
Ranking detailed below,




--------------------------------------------------------------------------------



Page 3





provided that Your ROC Performance Shares have not previously been forfeited in
accordance with applicable terms and conditions. 
Company’s
Percentile Ranking
Percentage of
Target Opportunity Paid
 
 
< 45th
0%
45th
50%
60th
100%
75th
150%
100th
200%

Notwithstanding the foregoing, if the Company’s Total Return on Capital is
negative (less than 0.0), the percentage of Target Opportunity paid shall be
capped at 100%.  For performance between two established performance levels, the
percentage of Target Opportunity paid will be determined by mathematical
interpolation.    
Any and all of Your ROC Performance Shares representing the percentage of the
Target Opportunity not required to be paid shall not vest, and shall be
automatically forfeited on the date the Compensation Committee makes its
determination as to the extent to which the Performance Goal has been achieved,
but no later than [date], if not previously forfeited in accordance with the
terms and conditions applicable to such Performance Shares.
2.    Settlement
At the expiration of the Performance Cycle, the Committee shall certify in
writing the number of Performance Shares earned and vested on the basis of
performance in relation to the Performance Goal.   The Committee shall determine
whether earned Performance Shares are to be distributed in the form of cash,
shares of Common Stock or in a combination thereof, with the value or number of
shares payable to be determined based on the Fair Market Value of the Common
Stock on the date of the Committee’s certification.   Any fractional share
otherwise payable in settlement of Your ROC Performance Shares shall be paid in
cash.  
3.    Restrictions on Transferability
Your ROC Performance Shares may not be sold, assigned, transferred or pledged
during the Performance Cycle, except that the Committee may permit (on such
terms and conditions as it shall establish) some or all of Your ROC Performance
Shares to be transferred during the Performance Cycle to a Permitted Transferee
in accordance with Section 14(a) of the Plan.
4.    Rights as a Shareholder
You shall not have any right, in respect of Your ROC Performance Shares, to vote
on any matter submitted to the Company’s stockholders until such time, if any,
as the shares of Common Stock attributable to Your ROC Performance Shares have
been issued. Dividend Equivalents shall not be paid or payable on Your ROC
Performance Shares before they become earned and vested.




--------------------------------------------------------------------------------



Page 4





5.    Termination of Employment
In the event your employment with the Company or its Subsidiaries terminates due
to your death, Disability or Retirement, or due to the Company divestiture of
one or more Subsidiaries or other business segments, divisions or operations in
a transaction that does not otherwise qualify as a Change in Control, then the
number of Your ROC Performance Shares that otherwise would have vested after the
end of the Performance Cycle shall be pro-rated to reflect the time period from
the commencement of the Performance Cycle through the date of the termination of
your service to the Company or its Subsidiaries, as described in Sections
11(a)(i) and 11(c)(i), respectively, of the Plan, and any of Your ROC
Performance Shares that do not vest shall automatically be forfeited.  In the
event your employment with the Company or its Subsidiaries terminates for any
other reason, the provisions of the Plan shall control.
6.    Change in Control
Subject to the terms of the Plan and the Rules, in the event of a Change in
Control of the Company, each of Your ROC Performance Shares then outstanding
shall be deemed earned at the target level of performance for such Award.  In
addition, the Committee may direct that each of Your ROC Performance Shares be
settled in cash with its value determined based on the value received by the
shareholders in any transaction that constitutes a Change in Control.  The Plan
also allows the Committee to reasonably determine in good faith, before a Change
in Control, that this Award shall be honored or assumed, or new rights
substituted therefore, by your employer or the parent or affiliate of your
employer, provided that any such honored, assumed or substituted award must
satisfy the requirements set forth in Section 12(b) of the Plan, including
“substantially equivalent economic value.” 
7.    Adjustments in Common Stock
In the event of an Adjustment Event, including any stock dividend, stock split,
merger, consolidation, reorganization, recapitalization or other similar event
affecting the Common Stock, the Committee shall equitably adjust, in its
discretion, the number of shares subject to this Award Notice.  To the extent
the Committee deems equitable and appropriate and subject to any required action
by shareholders of the Company or of any successor in interest to the Company or
any direct or indirect parent corporation of the Company or any such successor,
in any Adjustment Event that is a merger, consolidation, reorganization,
liquidation, dissolution or similar transaction, Your ROC Performance Shares
shall be deemed to pertain to the securities and other property, including cash,
to which a holder of the number of shares of Common Stock covered by this Award
Notice would have been entitled to receive in connection with such Adjustment
Event.  Any Committee determination pursuant to this Section 7 shall be final,
binding and conclusive.
8.    Authority of Committee 
The Committee has the authority to interpret the Plan and all Performance Shares
granted thereunder, to establish rules and regulations relating to the Plan and
to make all other determinations it believes necessary or advisable for the
administration of the Plan.  The scope of




--------------------------------------------------------------------------------



Page 5





the Committee’s authority is more fully described in Section 3 of the Plan.  All
determinations and actions of the Committee are final, conclusive and binding on
you.
9.    Miscellaneous
(a)    This Award Notice shall be binding upon and inure to the benefit of the
Company (and its successors and assigns) and you (and your heirs, legal
representatives and estate) and shall be governed by the laws of the State of
New Jersey, and any applicable laws of the United States.  The Performance Share
award under the Plan does not alter, amend or otherwise affect your employment
status with the Company or its subsidiaries.  No contract or right of employment
shall be implied by this Award Notice.
(b)    The Committee may at any time unilaterally amend any unpaid Performance
Shares award, including Awards earned but not yet paid, to the extent it deems
appropriate, provided, however, that subject to Section 5(d) of the Plan, any
such amendment which is adverse to the Grantee shall require the Grantee’s
consent unless the Committee determines that such amendment or modification is
necessary or advisable to comply with applicable law as a result of changes in
law or regulation or to avoid the imposition of an additional tax, interest or
penalty under Section 409A of the Internal Revenue Code of 1986, as amended.
(c)    If Your ROC Performance Shares are assumed or new Performance Shares are
substituted therefor in any corporate reorganization (including, but not limited
to, any transaction of the type referred to in Section 424(a) of the Internal
Revenue Code of 1986, as amended), employment by such assuming or substituting
company or by a parent company or a subsidiary thereof shall be considered for
all purposes of this Award Notice to be employment by the Company.
(d)    In consideration of the Grantee’s privilege to participate in the Plan,
the Grantee agrees (i) not to disclose any trade secrets of, or other
confidential/restricted information of the Company to any unauthorized party,
(ii) not to make any unauthorized use of such trade secrets or confidential or
restricted information during his or her employment with the Company or its
Subsidiaries or after such employment is terminated, and (iii) not to solicit
any then current employees of the Company or any other subsidiaries of the
Company to join the Grantee at his or her new place of employment after his or
her employment with the Company or its Subsidiaries is terminated.
(e)    This Award Notice, together with the Plan and the Rules, constitutes the
entire agreement between the parties with respect to the subject matter
hereof.  You hereby acknowledge that you have been provided with a copy of the
Plan and the Rules, and understand the terms and conditions of these documents
and of this Award Notice.
(f)    In the event of the invalidity of any part or provision of this Award
Notice, such invalidity shall not affect the enforceability of any other part or
provision hereof. 
10.    Tax Withholding
The Company will be entitled to deduct from any payment under this Award Notice,
regardless of the form of such payment, the amount of all applicable income and
employment




--------------------------------------------------------------------------------



Page 6





taxes required by law to be withheld with respect to such payment or may require
you to pay to it such tax prior to and as a condition of the making of such
payment.  Subject to the Rules and any Committee established regulations or
procedures, you may pay the amount of taxes the law requires to be withheld, in
whole or in part, by requesting that the Company withhold from any payment of
Common Stock due in settlement of Your ROC Performance Shares, or by delivering
to the Company, shares of Common Stock having a Fair Market Value less than or
equal to the amount of such required withholding taxes.
11.    Securities Law Requirements
The Company will not be required to issue shares in settlement of Your ROC
Performance Shares unless and until (a) such shares have been duly listed upon
each stock exchange on which the Company’s Common Stock is then registered and
(b) a registration statement under the Securities Act of 1933 with respect to
such shares is then effective.  The Board may require you to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
the settlement of Your ROC Performance Shares, an agreement, in such form as the
Board may from time to time deem appropriate, in which you represent that the
shares you acquired upon such settlement are being acquired for investment and
not with a view to the sale or distribution thereof.
12.    Performance Shares Subject to Plan and Rules
Your ROC Performance Shares shall be subject to all the terms and provisions of
the Plan, the Rules and this Award Notice, and you shall abide by and be bound
by such terms and provisions and all rules, regulations and determinations of
the Board or the Committee now or hereafter made in its discretion in connection
with the administration of the Plan. 
13.    American Jobs Creation Act
In addition to amendments permitted by Section 9(b) above, the Company may make
amendments to Your ROC Performance Shares, without your consent, in order to
ensure compliance with the American Jobs Creation Act of 2004.  And, further,
amendments may be made to the Plan to ensure such compliance, which amendments
may impact Your ROC Performance Shares.


If the foregoing is acceptable to you, kindly acknowledge your acceptance by
signing both originals of this letter and returning one to [Secretary].
Very truly yours,
NATIONAL FUEL GAS COMPANY
 
 
 
 
 
[Name]
 
[Title]
 





--------------------------------------------------------------------------------



Page 7





 
 
 
AGREED TO AND ACCEPTED
this _____ day of _________________, ____
 
By:
 
Grantee





